REASONS FOR ALLOWANCE

Contents
Notice of Pre-AIA  or AIA  Status	2
Allowable Subject Matter	2
Conclusion	4


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicant’s claim set received on 9/25/18.  Claims 1-20 are currently pending.


Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, the primary reason for the allowance of the claims is the inclusion of the limitations, “providing the unstructured input data object to a dual deep learning network having an embedding subnetwork and a relationship subnetwork, wherein outputs from an output layer of the embedding subnetwork are provided as inputs to the relationship subnetwork via an input layer of the relationship subnetwork; generating, by the embedding subnetwork, an input feature vector from the unstructured input data object, wherein the embedding subnet is trained to generate, from unstructured training data objects, training feature vectors based on a minimization of a loss function for a feature learning objective, providing, from the output layer of the embedding subnetwork to the input layer of the relationship subnetwork, the input feature vector and a reference feature vector computed by applying the embedding subnetwork to the unstructured reference data object, wherein the relationship subnetwork is trained, with relationship training feature vectors 38Attorney Docket: 096923-1105574 generated by the embedding subnetwork, to output probabilities of pairs of the relationship training feature vectors belonging to common classes, and generating an output probability of the unstructured input data object and the unstructured reference data object belonging to a common class by applying the relationship subnetwork to the input feature vector and the reference feature vector; and transmitting, to the client computing system, a responsive message to the authentication query that is generated from the output probability, wherein the responsive message is configured for causing the client computing system to grant or deny access to the client computing system by a user device from which the unstructured input data object was obtained”, in all the claims which is not found in the prior art references.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations supra, when read in light/combination of the other claimed limitations within the cited claims.  Also, it is noted that the quoted limitations, in combination with the other claim limitations of the cited claims, deem the claims patentable, not just the consideration of the quoted limitations by themselves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Rising, III (US 6,976,012 B1) is cited to teach a neural network to train a neural network.
	Wang et al (US 2021/0150255 A1) is cited to teach a bidirectional image-text retrieval based on multi-view joint embedding.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666